Citation Nr: 0818634	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wilmington, Delaware.

When this case previously was before the Board in January 
2008, it was remanded so that the veteran could be afforded a 
videoconference hearing.  In March 2008, the veteran 
testified before the undersigned Veterans Law Judge at 
videoconference hearing.  A transcript of that proceeding is 
of record.


FINDING OF FACT

Chronic sinusitis was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Chronic sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in March 
2003, prior to its initial adjudication of the claim.  
Although this letter did not specifically inform him that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.

The veteran was provided with appropriate notice concerning 
the effective-date and disability-evaluation elements of his 
claim by letter mailed in March 2006.  Although this notice 
was provided after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for sinusitis.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and that service treatment records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
sinusitis because he has experienced it since flight training 
in 1979.

Service treatment records confirm that the veteran was 
diagnosed with sinusitis during active service.  Sinusitis 
was diagnosed in June 1978 and March 1979, but a March 1979 
imaging study revealed normal paranasal sinuses.  In April 
1979, the veteran was diagnosed with acute sinusitis.  
Records dated from October 1979 to November 1995 note the 
veteran's complaints of coughing and congestion and include 
diagnoses of pharyngitis, bronchitis, and upper respiratory 
infection, but no diagnosis of sinusitis.  In a report of 
medical examination prepared in June 1996, prior to the 
veteran's retirement, no abnormalities of the sinuses were 
noted.  He denied having sinusitis or a history of sinusitis 
in a contemporaneous report of medical history.

The post-service medical evidence of record, which consists 
of the report of an August 2005 VA examination, reflects that 
the veteran has a chronic sinus disability.  The veteran 
reported to the examiner that he first experienced sinusitis 
during flight training in 1979 and that the condition has 
persisted on an intermittent basis.  Physical examination 
revealed no evidence of active sinus disease or abnormalities 
of the sinuses, soft palate, nose, larynx, or pharynx.  After 
reviewing the claims file, the examiner diagnosed recurrent 
sinusitis.  He opined that, based on his clinical experience, 
the veteran's sinusitis was not caused by or a result of 
military service, to include his 1979 diagnosis of sinusitis.  
He noted that the veteran was not diagnosed with sinusitis 
after 1979.

There is no contrary medical opinion of record.  Although the 
record was held open for 60 days to afford the veteran the 
opportunity to submit additional medical evidence, no such 
evidence was received.  The Board acknowledges the veteran's 
March 2004 notice of disagreement and March 2008 hearing 
testimony, which both reflect his belief that his current 
disability is related to the sinusitis he experienced during 
flight training.  However, these statements are not competent 
evidence of the alleged nexus because laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the claim for service 
connection cannot be granted.


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


